Appeals by the defendant from three judgments of the County Court, Westchester County (Adler, J.), all rendered July 10, 2003, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 02-00349, robbery in the first degree under indictment No. 02-01706, and assault in the first degree under indictment No. 02-01707, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
During the plea colloquy, the defendant explicitly waived his right to appeal. Moreover, we note that the defendant pleaded guilty with the understanding that he would receive the sentences that were actually imposed (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Kazepis, 101 AD2d 816 [1984]). Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.